                       Case 5:20-cv-06216-EJD Document 2 Filed 09/02/20 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


 Michael Price, Deborah Lemar, Vincent Catanzaro,                    )
 David Dick, and Brian Murphy and those similarly                    )
                     situated,                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 5:20-cv-06216
                                                                     )
        DAR TSON “DAVID” SHEN (see Additional                        )
          Defendants listed on Attachment A)                         )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Attachment A




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lin Y. Chan
                                           Lieff Cabraser Heimann & Bernstein, LLP
                                           275 Battery Street, 29th Floor
                                           San Francisco, CA 94111
                                           (415) 956-1000


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                        Case 5:20-cv-06216-EJD Document 2 Filed 09/02/20 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-06216

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
            Case 5:20-cv-06216-EJD Document 2 Filed 09/02/20 Page 3 of 4




                                   ATTACHMENT A



To: (Defendant’s name and address)

Dar Tson Shen                                    125 East 14th Street, #2204
                                                 North Vancouver, BC V7L 0E6
                                                 Canada

Celestron Acquisition, LLC                       c/o Agent for Service of Process:
                                                 Paracorp Incorporated
                                                 2804 Gateway Oaks Dr. #100
                                                 Sacramento, CA 95833

Nantong Schmidt Opto-Electrical Technology       No. 399 West Zhongshan Rd.
   Co. Ltd.                                      Rugao City
                                                 Jiangsu, China 226500

Ningbo Sunny Electronic Co. Ltd.                 No. 199 An Shan Lu, Yuyao
                                                 Ningbo, Zhejiang 315400
                                                 China

Olivon Manufacturing Co. Ltd.                    11880 Hammersmith Way, Suite 175
                                                 Richmond, BC V7A 5C8
                                                 Canada

Olivon USA, LLC                                  c/o Jean Shen
                                                 5525 Coley Ave.
                                                 Las Vegas, NV 89146

Pacific Telescope Corp.                          11880 Hammersmith Way
                                                 Richmond, British Columbia V7A 5C8
                                                 Canada

Sky-Watcher Canada                               11880 Hammersmith Way
                                                 Richmond, British Columbia V7A 5C8
                                                 Canada

Sky-Watcher USA                                  475 Alaska Avenue
                                                 Torrance, CA 90503

Suzhou Synta Optical Technology Co., Ltd.        No. 65, Yushan Road, New District
                                                 Suzhou
                                                 215011 Jiangsu
                                                 China



                                             1
2010568.2
          Case 5:20-cv-06216-EJD Document 2 Filed 09/02/20 Page 4 of 4




SW Technology Corporation                         2835 Columbia Street
                                                  Torrance, CA 90503

Synta Canada International Enterprises Ltd.       4035 Williams Rd.
                                                  Richmond, BC VJE 1J7

Synta Technology Corporation of Taiwan            No. 89 Lane 4 Chia-An W. Road
                                                  Lung-Tan Taoyuan
                                                  Taiwan R.O.C.




                                              2
